Exhibit 10.3

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK      

 

THE UNITED STATES DEPARTMENT OF THE TREASURY,

             

Plaintiff,

             

vs.

   No. 18 Civ. 1358 (        )           

U.S. BANK NATIONAL ASSOCIATION,

             

Defendant.

 

     

STIPULATION AND ORDER OF SETTLEMENT AND DISMISSAL

WHEREAS, this Stipulation and Order of Settlement and Dismissal (“Stipulation”)
is entered into by and among plaintiff the U.S. Department of the Treasury
(“Treasury Department” or “Government”), by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, and defendant U.S.
Bank National Association (“US Bank” or the “Bank,” and together with the
Treasury Department, the “Parties”), by its authorized representatives;

WHEREAS, US Bank is a full-service financial institution headquartered in
Cincinnati, Ohio, with over 70,000 employees and 3,100 branches nationwide;

WHEREAS, at all times relevant to this Stipulation, US Bank was subject to, and
had to comply with, various requirements set forth in the Currency and Foreign
Transactions Reporting Act of 1970, as amended, 31 U.S.C. § 5311 et seq. (“Bank
Secrecy Act” or “BSA”), and its implementing regulations. Specifically, the BSA
required US Bank to, among other things:

(1) implement and maintain an effective anti-money laundering (“AML”) program
that was reasonably designed to prevent the Bank from being used to facilitate
money laundering, see 31 U.S.C. § 5318(h); 31 C.F.R. §§ 1020.200–.210; (2) file
timely suspicious activity reports (“SARs”) with the Financial Crimes
Enforcement Network (“FinCEN”)—a component of the



--------------------------------------------------------------------------------

Treasury Department—on transactions at the Bank that involved funds totaling at
least $5,000, and which the Bank knew, suspected, or had reason to suspect
either (a) involved funds derived from illegal activities, (b) sought to evade
the requirements of the BSA, or (c) had no apparent lawful purpose and could not
be reasonably explained, see 31 U.S.C. § 5318(g); 31 C.F.R. § 1020.320; and
(3) file timely currency transaction reports (“CTRs”) with FinCEN on any
transaction or group of transactions in currency aggregating more than $10,000,
see id. §§ 1010.310–.314; 1020.310;

WHEREAS, on February 15, 2018, U.S. Bancorp, US Bank’s parent corporation,
entered into a Deferred Prosecution Agreement (“DPA”) with the Criminal Division
of the United States Attorney’s Office for the Southern District of New York
based on charges that, beginning no later than 2009 and continuing until 2014,
it, through the Bank, willfully failed to implement an effective AML program, in
violation of 31 U.S.C. § 5318(h), and failed to file SARs, in violation of 31
U.S.C. § 5318(g). As part of the DPA, U.S. Bancorp agreed to forfeit
$528 million and admitted that it, through the Bank, had “willfully (i) failed
to maintain an effective [AML] program and (ii) failed to report suspicious
transactions relevant to a possible law or regulations as required by the
Secretary of Treasury”;

WHEREAS, on February 15, 2018, FinCEN issued an Assessment of Civil Money
Penalty against US Bank for $185 million (the “Assessment”), based on conduct in
which the Bank had engaged during the period starting in December 2011 and
continuing until May 2015 (the “Covered Period”). The Assessment alleges that US
Bank is liable under the BSA, 31 U.S.C. § 5321, for willfully failing to
implement and maintain an effective AML program and to file timely and
appropriate SARs and CTRs. The alleged acts and omissions on the part of US Bank
identified in the Assessment and in the Government’s complaint in the
above-captioned action, The United States Department of the Treasury v. U.S.
Bank National Association, No. 18 Civ. 1358 (        ) (the “Action”),
constitute the “Covered Conduct” for purposes of this Stipulation;

 

2



--------------------------------------------------------------------------------

WHEREAS, on February 15, 2018, after it issued the Assessment, the Treasury
Department filed its complaint in this Action (the “Complaint”) in the U.S.
District Court for the Southern District of New York. The Complaint alleges
that, as a result of the same purported failures identified in the Assessment,
US Bank is liable under the BSA for willfully failing to implement and maintain
an effective AML program, file timely SARs, and file accurate CTRs. The
Complaint seeks an order (1) reducing the $185 million assessment to judgment,
and (2) granting the Treasury Department injunctive relief;

WHEREAS, the Parties have, through this Stipulation, reached a
mutually-agreeable resolution addressing the claims asserted against US Bank in
the Assessment and the Complaint, arising out of the Covered Conduct;

NOW, THEREFORE, upon the Parties’ agreement, IT IS HEREBY ORDERED that:

TERMS AND CONDITIONS

1. The Parties agree that this Court has subject matter jurisdiction over this
action and consent to this Court’s exercise of personal jurisdiction over each
of them.

2. The Statement of Facts to which U.S. Bancorp has agreed in connection with
the DPA (“Statement of Facts”) is incorporated by reference as part of this
Stipulation. US Bank admits, acknowledges and accepts responsibility for the
facts and conduct contained in the Statement of Facts. Among those facts are:

 

  a. In April 2004, US Bank began using SearchSpace, a commercially available
software system for monitoring transactions flowing through the Bank. The
automated monitoring tools that US Bank ran against the data in SearchSpace were
“Security Blanket” and Queries. Security Blanket examined transactions that fed
into SearchSpace and assigned each transaction a score to reflect the extent to
which it was unusual or unexpected for the relevant customer. The Bank began
implementing Queries to complement Security Blanket in 2005. Queries were
“rules” that were run against transaction data in SearchSpace to identify
indicia of potentially suspicious activity.

 

3



--------------------------------------------------------------------------------

  b. The Bank set numerical caps on the number of alerts generated by Security
Blanket and six of its twenty-two Queries, and did not eliminate all caps until
2014.

 

  c. In 2009, US Bank began offering both customers and non-customers the
ability to conduct Western Union (“WU”) currency transactions at US Bank
branches. Although the Bank knew that WU transactions involving non-customers of
the Bank would not be monitored in SearchSpace, it processed such transactions
until 2014.

 

  d. In October 2015, the Bank entered into a consent order with the Office of
the Comptroller of Currency (“OCC”), the Bank’s primary regulator and FinCEN’s
delegated examiner for BSA compliance, based on various deficiencies in its AML
compliance program, including those enumerated above and in paragraph 3(f)
below.

 

  e. Pursuant to the consent order, the Bank performed a look-back analysis to
assess the impact of the Bank’s deficient monitoring practices. Specifically,
the Bank reanalyzed transactions that occurred during the six months prior to
taking steps to remedy these practices, including removing fixed limits on
Security Blanket alerts, lifting caps on and expanding coverage of various
Queries, and refusing to process WU transactions from non-customers.

 

  f. The look-back analysis resulted in the generation of an additional 24,179
alerts and the filing of 2,121 SARs.

3. US Bank further admits, acknowledges and accepts responsibility for the
following facts and conduct.

 

  a.

On October 26, 2001, the President signed into law the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. No 107-56 (the “Patriot Act”). Title III of the
Patriot Act amended the anti-money laundering provisions of the BSA, 31 U.S.C. §
5311 et seq., to require financial institutions to establish and maintain
appropriate AML compliance programs. At a minimum and among other things, an
appropriate AML compliance program includes the following: (a) internal
policies, procedures, and controls designed to guard against money laundering;
(b) an individual or individuals to coordinate and monitor day-

 

4



--------------------------------------------------------------------------------

  to-day compliance with BSA and AML requirements (which requires an institution
to provide the level of staff and resources necessary to administer an effective
AML program based on the institution’s risk profile); (c) an independent audit
function to test compliance programs; and (d) an ongoing employee training
program. 31 U.S.C. § 5318(h); 31 C.F.R. § 1020.210.

 

  b. The BSA and regulations issued under the BSA in effect at all times
relevant to this case required financial institutions to report “suspicious
transaction[s] relevant to a possible violation of law or regulation.” 31 U.S.C.
§ 5318(g)(1); 31 C.F.R. § 1020.320(a)(1). BSA regulations provide that a
transaction is reportable if it is “conducted or attempted by, at, or through
the bank,” “involves or aggregates at least $5,000 in funds or other assets,”
and “the bank knows, suspects, or has reason to suspect that . . . [t]he
transaction involves funds derived from illegal activities or is intended or
conducted in order to hide or disguise funds or assets derived from illegal
activities (including, without limitation, the ownership, nature, source,
location, or control of such funds or assets) as part of a plan to violate or
evade any law or regulation” or that the “transaction has no business or
apparent lawful purpose.” 31 C.F.R. § 1020.320(a)(2). Financial institutions
satisfy their obligation to report such a transaction by filing a SAR with
FinCEN “no later than 30 calendar days after the date of initial detection . . .
of facts that may constitute a basis for filing a SAR.” Id. § 1020.320(b).

 

  c. The BSA and regulations issued under the BSA in effect at all times
relevant to this case further required financial institutions to “file a report
of each deposit, withdrawal, exchange of currency or other payment or transfer,
by, through, or to such financial institution which involves a transaction in
currency of more than $10,000.” 31 C.F.R. § 1010.311; see 31 U.S.C. § 5313(a).
Financial institutions satisfy their obligations to report such a transaction by
filing a CTR with FinCEN “within 15 days following the day on which the
reportable transaction occurred.” 31 C.F.R. § 1010.306(a). Such CTRs must “be
filed on forms prescribed by the Secretary [of Treasury],” and “[a]ll
information called for in such forms shall be furnished.” Id. § 1010.306(d). At
all times relevant to this matter, such forms required financial institutions to
identify by name the individual or entity on whose behalf the reportable
transaction was conducted.

 

  d.

As part of the look-back analysis described above in paragraph 2(e), the Bank
also reanalyzed transactions implicated by changes it had made to its processes
and procedures for identifying and addressing high-risk customers. Such changes
addressed, among other things, defects in the Bank’s customer risk-rating
program, including its prior failure to review customer relationships in their
entirety—i.e., across the Bank’s different

 

5



--------------------------------------------------------------------------------

  business lines—in order to obtain an enterprise-wide view of customer risk, as
well as the Bank’s failure to include important information about its clients in
its risk-rating analysis, such as a customer’s country of citizenship and
occupation. The exclusion of this information resulted in high-risk customers
being risk-rated based on incomplete information.

 

  e. The OCC consent order look-back analysis resulted in the following SAR
filings: with respect to high-risk customers, 136 SARs on transactions of more
than $120 million; with respect to Queries and Security Blanket, 987 SARs on
transactions of over $220 million; and with respect to WU transactions, 431 SARs
on transactions of more than $12 million. The additional SARs that US Bank filed
as a result of its look-back analysis addressed structuring, as well as
additional types of potential financial crime and underlying criminal activity.

 

  f. The look-back analysis covered various time periods, but did not cover the
full time periods when the Bank’s deficient monitoring practices were in effect.
A similar analysis of the remainder of those time periods would have identified
additional transactions for which SARs should have been filed. Indeed, in 2014,
senior management at the Bank became aware of the numerical caps on alerts
generated by Security Blanket and Queries and retained a third-party consultant
to analyze the impact of said caps. The Bank shared the following findings with
the OCC:

 

  •   Queries. To test the impact of the Bank’s Query thresholds, the consultant
sampled 68 accounts that Queries had flagged in 2013, but that had not alerted
because the accounts fell below the alert limits that were then in effect. The
consultant found that 26 of the accounts (38%) were “productive or potentially
productive,” meaning that, for those accounts, the consultant was unable to
identify a reasonable explanation for the unusual alert activity.

 

  •   WU. The consultant also tested a sample of Internal Referral Forms
(“IRFs”) that Bank employees had completed between June 2009 and December 2011
for non-customer money transfers involving WU. IRFs were a mechanism through
which Bank employees could raise AML concerns. The IRFs were not, however, part
of the automated monitoring system that served as the Bank’s primary AML
monitoring tool, which as noted above, did not review WU transactions by non-
customers. The consultant concluded that, by failing to review IRFs between June
2009 and December 2011, the Bank had failed to file approximately 77 SARs.

 

6



--------------------------------------------------------------------------------

  •   Security Blanket. The consultant also estimated that, if the Bank had held
its monthly Security Blanket alert limit at 1,000 in the period between April
2006 and December 2008—rather than reducing the limit to 500—the Bank would have
filed an additional 561 SARs. The consultant did not analyze how many additional
SARs the Bank would have filed during that time period (beyond the 561
referenced above) if it had eliminated the monthly alert limit altogether.
Neither did the consultant consider the effect of raising the alert limits for
the capped Queries, even though the alerts from those Queries had historically
produced a higher volume of SARs than the alerts from Security Blanket. The
consultant did, however, consider a sample of 97 accounts with Security Blanket
alerts that fell below US Bank’s alert thresholds. It determined that 21 of
those accounts (21.7%) were “productive or potentially productive,” as that term
is defined above.

 

  •   The “90-Day Rule.” Finally, the consultant analyzed the impact of the
Bank’s “90-day rule,” under which Queries on accounts that had generated an
alert within the last 90 days would not generate a new alert, regardless of how
suspicious the activity appeared to be or whether the prior alert resulted in a
SAR. Considering three example Queries, the consultant estimated that, in 2013,
the 90-day rule had caused US Bank not to investigate as many as 6,000
“productive” alerts.

 

  g. CTR reporting requirements play a major role in FinCEN’s core mission to
safeguard the financial system from illicit use through the collection,
analysis, and dissemination of financial intelligence. Because cash- intensive
businesses are criminal organizations’ method of choice for laundering the
proceeds of illegal cash transactions, FinCEN and law enforcement rely on the
accurate and timely filing of CTRs by financial institutions to establish and
follow the trail that documents the movement of potentially illicit funds.

 

  h. From July 7, 2014 through May 27, 2015, US Bank filed 5,052 CTRs with
incomplete and inaccurate information. During that period, when filling out the
CTR forms at issue, in the field where the Bank was supposed to identify by name
the entity on whose behalf the transactions were being conducted, the Bank wrote
the name of its customer (i.e., a domestic respondent bank). However, the
domestic respondent bank was not conducting the transactions on its own behalf,
but rather on behalf of its customers’ customers. In most cases, the respondent
bank’s customers were credit unions, and for at least $600 million of the
currency transactions, the credit unions’ customers (i.e., the entities on whose
behalf the transactions were being conducted) were money services businesses
(“MSBs”). The Bank included the MSBs’ tax identification numbers (“TINs”) in the
CTRs, but it reported those TINs as belonging to the respondent bank.

 

7



--------------------------------------------------------------------------------

  i. By filing the CTRs in this way, US Bank impeded law enforcement’s ability
to identify and track potentially unlawful behavior, as a search of the CTRs
using the names of the relevant MSBs would have yielded no responses. The
transactions underlying these CTRs involved more than $600 million.

4. US Bank shall pay the United States of America (“United States”) $185,000,000
(one hundred and eighty-five million dollars) within thirty (30) business days
of the Effective Date, which is defined below in Paragraph 25 (“Settlement
Amount”). US Bank’s obligation to pay the Settlement Amount will be deemed
satisfied if, within thirty (30) business days of the Effective Date, (a) it
pays $70 million (seventy million dollars) to the Treasury Department and (b)
U.S. Bancorp pays the United States the full amount it is required to pay under
the DPA, pursuant to the terms of the DPA.

5. The $70 million payment required by Paragraph 4 above shall be made in
accordance with instructions to be provided by the Financial Litigation Unit of
the United States Attorney’s Office for the Southern District of New York.

6. US Bank has provided FinCEN with a description of the substantial steps it
has taken to remediate its BSA/AML program, including actions aimed at fostering
a culture of compliance and ensuring compliance with all applicable BSA program
and reporting requirements. Moving forward, the Bank will continue its
commitment to provide sufficient resources to its BSA/AML Program, including in
terms of staff levels, budgets, and systems, commensurate with its size,
complexity, products, and services. The Bank will also continue its efforts to
maintain an effective automated transaction monitoring system to ensure accurate
and timely compliance with its reporting requirements.

 

8



--------------------------------------------------------------------------------

7. To keep FinCEN informed of its efforts, US Bank agrees that, for a period of
two (2) years from the Effective Date of this Stipulation, it will: (a) meet
with FinCEN annually to identify all remedial actions the Bank has taken during
the preceding calendar year to address prior deficiencies related to its
allocation of resources (including sufficient staff) to its BSA/AML Program, and
explain why existing resource levels are sufficient to maintain compliance with
the BSA; and (b) meet with FinCEN annually to identify any independent testing
that has been conducted (either internally or externally) during the preceding
calendar year on the BSA functions at the Bank, including model validation of
its transaction monitoring software and reviews of its processes and procedures
regarding alert generation, investigation of alerts, and disposition of alerts
(collectively, the “Reporting Requirements”).

8. Subject to the exceptions in Paragraph 9 below (concerning excluded claims)
and Paragraph 16 below (concerning bankruptcy proceedings), and conditioned on
US Bank’s full compliance with the terms of this Stipulation, including US
Bank’s full payment of the Settlement Amount as set forth in Paragraph 4 above,
as well as its full compliance with the Reporting Requirements in Paragraph 7
above and the Cooperation Requirements in Paragraph 11 below, the Government
releases US Bank from any civil or administrative claim for monetary or
injunctive relief that the Government has for the Covered Conduct under the BSA,
31 U.S.C. §§ 5320, 5321, and its implementing regulations. For avoidance of
doubt, this Stipulation does not release any current or former officer,
director, employee, or agent of US Bank from liability of any kind.

9. Notwithstanding the release given in Paragraph 8 above, or any other term of
this Stipulation, the following claims of the Government are specifically
reserved and are not released by this Stipulation:

a. any liability arising under Title 26, United States Code (Internal Revenue
Code);

 

9



--------------------------------------------------------------------------------

b. any criminal liability;

c. except as explicitly stated in this Stipulation, any civil or administrative
liability;

d. any liability to the Government for any conduct other than the Covered
Conduct;

e. any liability based upon obligations created by this Stipulation; and

f. any liability of individuals.

10. US Bank shall be in default of this Stipulation if it fails to make the
required payment set forth in Paragraph 4 above on or before the due date for
such payment, or if it fails to comply materially with any other term of this
Stipulation that applies to it, including the Reporting Requirements in
Paragraph 7 above and the Cooperation Requirements in Paragraph 11 below
(“Default”). The Government shall provide written notice of any Default in the
manner set forth in Paragraph 26 below. US Bank shall then have an opportunity
to cure the Default within ten (10) calendar days from the date of delivery of
the notice of Default. In the event that a Default is not fully cured within ten
(10) calendar days of the delivery of the notice of Default (“Uncured Default”),
interest shall accrue at the rate of 12% per annum compounded daily on any
remaining unpaid principal balance of the Settlement Amount, beginning seven
(7) business days after mailing of the notice of Default. In the event of an
Uncured Default relating to the Settlement Amount, US Bank agrees to the entry
of the consent judgment attached hereto as Exhibit A and that the Government may
take action to collect on the consent judgment. In the event of an Uncured
Default relating to the Settlement Amount or any other term of this Stipulation
that applies to US Bank, including the Reporting and Cooperation Requirements,
US Bank further agrees that the Government, at its option, may (a) rescind this
Stipulation and

 

10



--------------------------------------------------------------------------------

reinstate the Complaint, as well as any claims that could be asserted for the
Covered Conduct; (b) seek specific performance of this Stipulation; (c) offset
the remaining unpaid balance of the Settlement Amount (including interest) from
any amounts due and owing to US Bank by any department, agency, or agent of the
United States; or (d) exercise any other rights granted by law, or under the
terms of this Stipulation, or recognizable at common law or in equity. US Bank
shall not contest any offset imposed or any collection undertaken by the
Government pursuant to this Paragraph, either administratively or in any Federal
or State court. In addition, US Bank shall pay the Government all reasonable
costs of collection and enforcement under this Paragraph, including attorneys’
fees and expenses. In the event that the Government opts to rescind this
Stipulation pursuant to this Paragraph, US Bank shall not plead, argue, or
otherwise raise any defenses under the theories of statute of limitations,
laches, estoppel, or similar theories, to any civil or administrative claims
that relate to the Covered Conduct, except to the extent such defenses were
available on the date the Complaint was originally filed.

11. US Bank agrees to cooperate fully and truthfully with FinCEN’s investigation
of individuals not released in this Stipulation. Upon reasonable notice, US Bank
shall encourage, and agrees not to impair, the cooperation of its directors,
officers, and employees, and shall use its best efforts to make available, and
encourage, the cooperation of former directors, officers, and employees in
interviews and testimony, consistent with the rights and privileges of such
individuals. To the extent permitted by applicable law, US Bank further agrees
to furnish to FinCEN, upon request, complete and unredacted copies of all
non-privileged documents, reports, memoranda of interviews, and records in its
possession, custody, or control concerning any investigation of the Covered
Conduct that it has undertaken, or that has been performed by another on its
behalf.

 

11



--------------------------------------------------------------------------------

12. US Bank waives and shall not assert any defenses it may have to any criminal
prosecution or administrative action relating to the Covered Conduct that may be
based in whole or in part on a contention that, under the Double Jeopardy Clause
in the Fifth Amendment of the Constitution, or under the Excessive Fines Clause
in the Eighth Amendment of the Constitution, this Stipulation bars a remedy
sought in such criminal prosecution or administrative action. Nothing in this
Paragraph or any other provision of this Stipulation constitutes an agreement by
the Government concerning the characterization of the Settlement Amount for
purposes of the Internal Revenue laws, Title 26 of the United States Code.

13. US Bank fully and finally releases the United States, its agencies,
officers, agents, employees, and servants, from any claims (including attorneys’
fees, costs, and expenses of every kind and however denominated) that it has
asserted, could have asserted, or may assert in the future against the
Government, its agencies, officers, agents, employees, or servants, related to
the Covered Conduct and the Government’s investigation, prosecution and
settlement of the Covered Conduct.

14. This Stipulation is intended to be for the benefit of the Parties only. The
Parties do not release any claims against any other person or entity except as
otherwise provided herein.

15. US Bank represents and warrants that it has reviewed its financial
situation, that it is currently solvent within the meaning of 11 U.S.C. §§
547(b)(3) and 548(a)(1)(B)(ii)(I), and that it reasonably believes as of the
date hereof that it shall remain solvent following compliance with its
obligations under this Stipulation. Further, the Parties warrant that, in
evaluating whether to execute this Stipulation, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to US Bank within the meaning of 11
U.S.C. § 547(c)(1); and (b) have concluded that these mutual promises,

 

12



--------------------------------------------------------------------------------

covenants, and obligations due, in fact, constitute such a contemporaneous
exchange. Further, the Parties warrant that the mutual promises, covenants, and
obligations set forth herein are intended to and do, in fact, represent a
reasonably equivalent exchange of value that is not intended to hinder, delay,
or defraud any entity to which US Bank was or became indebted to on or after the
date of this Stipulation, within the meaning of 11 U.S.C. § 548(a)(1).

16. If US Bank commences, or a third party commences, any case, action, or other
proceeding under any law relating to bankruptcy, insolvency, reorganization, or
relief of debtors (a) seeking an order for relief of US Bank’s debts, or seeking
to adjudicate US Bank as bankrupt or insolvent; or (b) seeking appointment of a
trustee, custodian, or other similar official for US Bank or for all or any
substantial part of US Bank’s assets, US Bank agrees as follows:

a. US Bank’s obligations under this Stipulation may not be avoided pursuant to
11 U.S.C. § 547, and US Bank shall not argue or otherwise take the position in
any such case, action, or proceeding that (i) US Bank’s obligations under this
Stipulation may be avoided under 11 U.S.C. § 547; (ii) US Bank was insolvent at
the time this Stipulation was entered into; or (iii) the mutual promises,
covenants, and obligations set forth in this Stipulation do not constitute a
contemporaneous exchange for new value given to US Bank.

b. If US Bank’s obligations under this Stipulation are avoided for any reason,
including, but not limited to, through the exercise of a trustee’s avoidance
powers under the Bankruptcy Code, the Government, at its sole option, may
rescind the release in this Stipulation and pursue any civil and/or
administrative claim, action, or proceeding against US Bank that would otherwise
be covered by the release in Paragraph 8 above. US Bank agrees that (i) any such
claim, action, or proceeding brought by the Government would not be subject to
an “automatic stay” pursuant to 11 U.S.C. § 362(a) as a result of the case,
action, or proceeding

 

13



--------------------------------------------------------------------------------

described in the first clause of this Paragraph, and US Bank shall not argue or
otherwise contend that the claim, action, or proceeding is subject to an
automatic stay; (ii) US Bank shall not plead, argue, or otherwise raise any
defenses under the theories of statute of limitations, laches, estoppel, or
similar theories, to any such claim, action, or proceeding that is brought by
the Government within 60 calendar days of written notification that the releases
in the Stipulation have been rescinded pursuant to this Paragraph, except to the
extent such defenses were available on the date the Complaint was originally
filed; and (iii) the Government has a valid claim against US Bank for the full
Settlement Amount, and the Government may pursue the claim in the case, action,
or proceeding described in the first clause of this Paragraph, as well as in any
other case, action, or proceeding.

c. US Bank acknowledges that the agreements in this Paragraph are provided in
exchange for valuable consideration provided in this Stipulation.

17. US Bank agrees to the following:

a. Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47) incurred by or on behalf of US Bank in
connection with:

i. the matters covered by this Stipulation;

ii. any audit(s) and civil and/or criminal investigation(s) by the United States
of matters covered by this Stipulation;

iii. US Bank’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil and/or criminal
investigation(s) in connection with matters covered by this Stipulation
(including attorneys’ fees);

 

14



--------------------------------------------------------------------------------

iv. the negotiation and performance of this Stipulation; and

v. any payments US Bank makes to the United States pursuant to this Stipulation,

are unallowable costs for government contracting purposes (hereinafter referred
to as “Unallowable Costs”).

b. Future Treatment of Unallowable Costs: Unallowable Costs shall be separately
determined and accounted for by US Bank, and the Bank shall not charge such
Unallowable Costs directly or indirectly to any contracts with the United
States.

c. Treatment of Unallowable Costs Previously Submitted for Payment: Within 90
days of the Effective Date of this Stipulation, US Bank shall identify and repay
by adjustment to future claims for payment or otherwise any Unallowable Costs
included in payments previously sought by US Bank from the United States. US
Bank agrees that the United States, at a minimum, shall be entitled to recoup
from US Bank any overpayment plus applicable interest and penalties as a result
of the inclusion of such Unallowable Costs on previously-submitted requests for
payment. The United States, including the Treasury Department, the Department of
Justice and/or any other affected agency, reserves its rights to audit, examine,
or re-examine US Bank’s books and records and to disagree with any calculations
submitted by US Bank regarding any Unallowable Costs included in payments
previously sought by the Bank, or the effect of any such Unallowable Costs on
the amount of such payments.

18. The Government’s Complaint is hereby dismissed under Fed. R. Civ. P.
41(a)(2), but the Court shall retain jurisdiction over this Stipulation and over
the Government and US Bank to enforce the obligations of each under this
Stipulation.

 

15



--------------------------------------------------------------------------------

19. Each Party shall bear its own legal and other costs incurred in connection
with this matter.

20. Any failure by the Government to insist upon the full or material
performance of any of the provisions of this Stipulation shall not be deemed a
waiver of any of the provisions hereof, and the Government, notwithstanding that
failure, shall have the right thereafter to insist upon the full or material
performance of any and all of the provisions of this Stipulation.

21. This Stipulation is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Stipulation is the
United States District Court for the Southern District of New York. For purposes
of construing this Stipulation, this Stipulation shall be deemed to have been
drafted by all Parties to this Stipulation and shall not, therefore, be
construed against any Party in any subsequent dispute.

22. This Stipulation constitutes the complete agreement between the Parties with
respect to the subject matter hereof. This Stipulation may not be amended except
by written consent of the Parties.

23. The undersigned counsel and any other signatories represent and warrant that
they are fully authorized to execute this Stipulation on behalf of persons and
the entities indicated below.

24. This Stipulation is binding on US Bank’s successors, transferees, heirs, and
assigns.

25. This Stipulation may be executed in counterparts, each of which constitutes
an original and all of which constitute one and the same Stipulation. E-mails
that attach signatures in PDF form or facsimiles of signatures shall constitute
acceptable, binding signatures for purposes of this Stipulation.

 

16



--------------------------------------------------------------------------------

26. Any notices or requests pursuant to this Stipulation shall be in writing and
shall be delivered by hand, express courier, or email transmission followed by
postage-prepaid mail, and shall be addressed as follows:

IF TO THE GOVERNMENT:

Christopher B. Harwood

Caleb Hayes-Deats

Assistant United States Attorneys

United States Attorney’s Office

Southern District of New York

86 Chambers Street, Third Floor

New York, New York 10007

Email: christopher.harwood@usdoj.gov

            caleb.hayes-deats@usdoj.gov

IF TO US BANK:

Boyd M. Johnson III

Wilmer Cutler Pickering Hale Dorr LLP

7 World Trade Center

New York, NY 10007

(212) 230-8800

Email: boyd.johnson@wilmerhale.com

And:

Samuel W. Seymour

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

(212) 558-4000

Email: seymours@sullcrom.com

27. US Bank, having truthfully admitted the facts set forth in Paragraphs 2 & 3
above (the “Admissions”), agrees that it shall not take any action or make any
public statements contradicting or denying, directly or indirectly, the
Admissions.

28. The Effective Date of this Stipulation is the date upon which the
Stipulation is approved and entered by the Court.

 

17



--------------------------------------------------------------------------------

Agreed to by:

U.S. DEPARTMENT OF THE TREASURY

Dated: New York, New York

            February 15, 2018

 

  GEOFFREY S. BERMAN   United States Attorney for the Southern District of New
York By:  

/s/ CHRISTOPHER B. HARWOOD

  CHRISTOPHER B. HARWOOD CALEB HAYES-DEATS   Assistant United States Attorneys
86 Chambers Street, Third Floor New York, New York 10007   Attorney for the U.S.
Department of the Treasury

 

18



--------------------------------------------------------------------------------

US BANK

Dated: February 15, 2018

 

By:  

/s/ Boyd M. Johnson III

  Boyd M. Johnson III  

WILMER CUTLER PICKERING HALE AND DORR LLP

7 World Trade Center

New York, NY 10007

(212) 230-8800

 

/s/ Samuel W. Seymour

  Samuel W. Seymour  

SULLIVAN & CROMWELL LLP

125 Broad Street New York, NY 10004

(212) 558-4000

Attorneys for US Bank By:  

/s/ Andreew Cecere

  Andrew Cecere   President and Chief Executive Officer   U.S. Bancorp

 

SO ORDERED:

 

HON.                 UNITED STATES DISTRICT JUDGE

Dated: February     , 2018

 

19



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK              

THE UNITED STATES DEPARTMENT OF THE TREASURY,

             

Plaintiff,

             

vs.

   No. 18 Civ. 1358 (        )           

U.S. BANK NATIONAL ASSOCIATION,

             

Defendant.

             

CONSENT JUDGMENT

Upon the consent of plaintiff the U.S. Department of the Treasury (“Treasury
Department”) and defendant U.S. Bank National Association (“US Bank”), it is
hereby

ORDERED, ADJUDGED and DECREED: that the Treasury Department is awarded judgment
in the amount of $185,000,000 (one hundred and eighty-five million dollars) as
against US Bank, as well as post-judgment interest at the rate of 12% per annum
compounded daily.



--------------------------------------------------------------------------------

Agreed to by:

U.S. DEPARTMENT OF THE TREASURY

Dated: New York, New York

            February 15, 2018

 

  GEOFFREY S. BERMAN   United States Attorney for the Southern District of New
York By:  

/s/ CHRISTOPHER B. HARWOOD

  CHRISTOPHER B. HARWOOD CALEB HAYES-DEATS  

Assistant United States Attorneys

86 Chambers Street, Third Floor

New York, New York 10007

  Attorney for the U.S. Department of the Treasury



--------------------------------------------------------------------------------

US BANK

Dated: February 15, 2018

 

By:  

/s/ Boyd M. Johnson III

  Boyd M. Johnson III  

WILMER CUTLER PICKERING HALE AND DORR LLP

7 World Trade Center

New York, NY 10007

(212) 230-8800

 

/s/ Samuel W. Seymour

  Samuel W. Seymour  

SULLIVAN & CROMWELL LLP

125 Broad Street

New York, NY 10004

(212) 558-4000

  Attorneys for US Bank By:  

/s/ Andreew Cecere

  Andrew Cecere   President and Chief Executive Officer   U.S. Bancorp

 

SO ORDERED:

 

HON.                 UNITED STATES DISTRICT JUDGE Dated: February     , 2018